DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-2-2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 4-27-2022 have been fully considered but they are not persuasive.
The examiner reviewed the application’s specification in order to interpret the limitation “subscription information” in view of the specification. The only section that support was found was in par. 0122; however, the paragraph does not define nor gives examples of the limitation. Thereby, for examination purposes the limitation subscription information is any information about the subscription and/or subscriber, including a re-registration request.
As to the argument “the Office Action fails to cite any passages in Babu disclosing that the AMF receives a notification that the subscription information of a terminal needs to be updated, and that the determination of configuration update command is made in response to such a notification. Nor has the Office Action cited any passages in Babu disclosing that the configuration update command indicates to the terminal to perform an update on the subscription information of the terminal.”; the examiner’s position is that as mentioned in the previous paragraph the registration request of par. 0075 is a notification that the subscription information of a terminal needs to be updated and the determination of configuration update in par. 0076 is in response to a such notification.
Regarding applicant’s argument: “according to Babu, if the critical condition exists, the network element delays the sending of configuration update command until the critical condition has passed. In other words, in Babu, when the critical condition exits, the configuration update command is not sent; and when the configuration update command is sent, the critical condition no longer exits and the command instructs a re-registration (which may trigger the signaling connection release procedure). See Babu [0064], (stating that "wireless device is expected to locally release any protocol data unit (PDU) sessions"). Therefore, Babu's teaching is opposite to "in response to the determining that the configuration of the terminal needs to be updated and that the target service exists, sending, by the mobility management network element, a configuration update message to the terminal," much less "in response to the determining that the configuration of the terminal needs to be updated and that the target service exists, sending, by the mobility management network element, a configuration update message to the terminal while refraining from triggering a signaling connection release procedure"; the examiner respectfully disagree with the conclusion. First, while initially true for that particular embodiment that when the critical condition exits, the configuration update command is not sent, is just partially true because, the configuration update is just delayed; thereby, Babu still sends the configuration update message. Therefore, Babu's teaching is not opposite to "in response to the determining that the configuration of the terminal needs to be updated and that the target service exists, sending, by the mobility management network element, a configuration update message to the terminal", by actually adding a single word describe exactly what Babu is doing which is: "in response to the determining that the configuration of the terminal needs to be updated and that the target service exists, delay sending, by the mobility management network element, a configuration update message to the terminal. Moreover, the claim never requires a timeframe for sending the message.
 Applicant asserts: “the Office Action fails to cite any passages in Babu disclosing that the configuration update command itself includes an indication that explicitly indicates that the registration procedure is to be initiated after a target service ends. In contrast, Babu teaches away from this claimed method because Babu discloses making the decision depending on the configuration of the wireless device, instead of the indication from the network”; the examiner’s position is that now the rejection is going to depend on par. 0105 of Babu.
[0105] According to some embodiments, the method further comprises: receiving configuration information indicating to delay re-registration of wireless devices that are performing one or more communication activity types specified as critical communication activity types, wherein the one or more communication activity types currently being performed by the wireless device comprise at least one critical communication activity type.

	Clearly, Babu’s configuration information itself includes an indication that explicitly indicates that the registration procedure is to be initiated after a target service ends.
The rest of the arguments they fall for the same reasons as shown above. The rejection of record stands.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 14-17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babu 20190306823.

As to claim 1, Babu discloses a configuration update method (see abstract), comprising: determining, by a mobility management network element, that a configuration of a terminal needs to be updated and a target service exists (see par. 0008, 0062-0065, 0075); and in response to the determining that the configuration of the terminal needs to be updated and that the target service exists, sending, by the mobility management network element, a configuration update message to the terminal [804] (see par. 0084), while refraining from triggering a signaling connection release procedure, wherein the configuration update message indicates the terminal to perform a configuration update [806] that comprises an update on subscription information (see par. 0076, 0085).  
As to claim 2, Babu discloses the method according to claim 1, wherein the target service is an emergency service (see oar. 0085).  
As to claim 3, Babu discloses the method according to claim 1, wherein the determining, by a mobility management network element, whether a target service exists comprises: determining, by the mobility management network element, whether the target service exists, based on that a session of the target service exists (see par. 0074-0076).  
As to claim 4, Babu discloses the method according to claim 1, wherein the method further comprises: triggering, by the mobility management network element, the signaling connection release procedure when the mobility management network element determines that the target service ends (see par. 0076).
As to claim 5, Babu discloses the method according to claim 3, wherein the method further comprises: when the mobility management network element determines that the session of the target service has been released, determining, by the mobility management network element, that the target service ends (see par. 0074-0076, 0097).
Regarding claims 6-10, they are the corresponding apparatus claims of method claims 1-5. Therefore, claims 6-10 are rejected for the same reasons as shown above.
   As to claim 11, Babu discloses a configuration update method, comprising: receiving, by a terminal, a configuration update message from a mobility management network element [804] (see par. 0059, 0084), wherein the configuration update message comprises an explicit indication that indicates the terminal to initiate a registration procedure (see par. 0105).; and initiating, by the terminal, the registration procedure after the target service ends [806] (see par. 0076, 0085). 
As to claim 12, Babu discloses the method according to claim 11, wherein the target service is an emergency service (see oar. 0085).  
As to claim 14, Babu discloses the method according to claim 11, further comprising: determining, by the terminal, that the target service ends (see par. 0076).
As to claim 15, Babu discloses the method according to claim 14, wherein the determining, by the terminal, that the target service ends comprises: determining, by the terminal, that the target service ends, based on that a session of the target service is released (see par. 0074-0076, 0097).
Regarding claims 16-17 and 19-20, they are the corresponding apparatus claims of method claims 11-12 and 14-15. Therefore, claims 16-17 and 19-20 are rejected for the same reasons as shown above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571)272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCOS L. TORRES
Examiner
Art Unit 2647



/MARCOS L TORRES/Primary Examiner, Art Unit 2647